           Case 1:12-cv-00373-LY Document 42 Filed 10/08/18 Page 1 of 31



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION

ROSA ESTELLA OLVERA JIMENEZ §
                   Petitioner, §
                               §
v.                             § Civil No. 1:12-CV-00373-LY-AWA
                               §
LORIE DAVIS,                   §
Director, Texas Department of  §
Criminal Justice, Correctional §
Institutions Division,         §
                   Respondent. §

            RESPONDENT DAVIS’S OBJECTIONS TO REPORT AND
               RECOMMENDATION WITH BRIEF IN SUPPORT

      Petitioner, Rosa Estella Olvera Jimenez, was found guilty of felony

murder and injury to a child and was sentenced to seventy-five years’

imprisonment for murder and ninety-nine years’ for injury to a child. The

Honorable Andrew W. Austin issued a Report and Recommendation (R&R) on

September 10, 2018. See ECF NO. 39. Judge Austin is recommending that

Jimenez be granted relief on her claims that her attorney was ineffective in

failing to preserve a claim under Ake Oklahoma, 470 U.S. 68 (1985), and that

the trial court erred in failing to grant additional expert funding under Ake.

The objections are due on Monday, October 8, 2018. The Director objects as

follows.
        Case 1:12-cv-00373-LY Document 42 Filed 10/08/18 Page 2 of 31



A.    The Decision of the Court of Criminal Appeals Finding that Jimenez’s
      Attorney Was Not Ineffective in Failing to Preserve Her Ake Claim Was
      Not Based on an Unreasonable Determination of the Facts in Light of
      the Evidence Presented in the State Court Proceeding.

      The Magistrate wants to grant relief on Jimenez’s Strickland claim

under 28 U.S.C. § 2254(d)(2) (West 2018). Section A.1. of the R&R appears to

address problems the Magistrate saw in the state-court record. He found that

the “factual findings” of the Court of Criminal Appeals (CCA) in denying

Jimenez’s claim that her trial attorney, Leonard Martinez, was ineffective in

failing to preserve a request for expert funding under Ake “were an

unreasonable determination of the facts in light of the record and an

unreasonable application of Strickland’s prejudice test.” See R&R 23-24, 31

(citing Fields v. Thaler, 588 F.3d 270, 273 (5th Cir. 2009) citing 28 U.S.C. §

2254(d)(2) (West 2018)). The Magistrate believes he is “not bound to defer to

these findings.” See id. at 31 (citing Kimmelman v. Morrison, 477 U.S. 365, 390

(1986) and Draughon v. Dretke, 427 F.3d 286, 296-297 (5th Cir. 2005)).

      In section A.2., the Magistrate addressed whether Martinez was

ineffective in failing to obtain funding for an expert under Ake and to preserve

the Ake claim. See id. at 31-32. The Magistrate assumed that the CCA had

found that Martinez’s performance was deficient because it had found the

stand-alone claim that the trial court erred in failing to grant additional

funding defaulted because Martinez had not memorialized the request in


                                       2
             Case 1:12-cv-00373-LY Document 42 Filed 10/08/18 Page 3 of 31



writing. See id. at 31-32. The Magistrate then found Martinez’ failure to

memorialize the request for additional funding and resulting prejudice was

unreasonable under Strickland and Hinton v. Alabama, 571 U.S. 263 (2014) in

section A.3. See id. at 31-42. The Director will address his objections to section

A.1. and A.2. separately. Since the Magistrate relies extensively on Hinton, the

Director will cite to it throughout the brief.

        1.      The CCA’s “factual findings” Were Not an Unreasonable
                Determination of the Facts in Light of the Record in State Court.

        Initially, the Director objects to any reference to any letter authored by

Jon Wisser, the trial court judge. The Magistrate opens the R&R with a

reference to a letter written by Judge Wisser that is not part of the record. See

R& R 1. The letter was dated August 28, 2012 and addressed to the Travis

County District Attorney. See ECF No. 25-9 at 333-334. That letter could not

have been part of the state record since it was drafted four months after the

CCA’s opinion. See Ex parte Jimenez, 364 S.W.3d 866 (Tex. Crim. App. Apr.

25, 2012). There was another letter in the record, dated March 30, 2011, in

which Judge Wisser discussed his approach to granting motions for funding for

additional experts. See ECF No. 25-9 at 331-332. The CCA specifically said

that it did not consider this letter. See Ex parte Jimenez, 364 S.W.3d at 879

n.40.




                                          3
        Case 1:12-cv-00373-LY Document 42 Filed 10/08/18 Page 4 of 31



      The Director specifically objects to the conclusion that the CCA’s “factual

findings” were unreasonable in light of the facts in state court. The Magistrate

found that the CCA’s decision was unreasonable in light of the facts adduced

in state court. See R&R 23, 31 (citing Fields, 588 F.3d at 273 (citing 28 U.S.C.

§ 2254(d)(2) (West 2018)). By finding that the “factual findings” were

unreasonable in light of the fact adduced in state court, the Magistrate has

merged “‘the independent requirements of §§2254(d)(2) and (e)(1).’” See Field,

588 F.3d at 278-279 (quoting Miller-El v. Cockrell, 537 U.S. 322, 341 (2003)).

The “factual findings” language can be found in section (e)(1) while the

“unreasonable determination” language is in (d)(2). Compare 28 U.S.C. §

2254(d)(2) with id. § 2254(e)(1). The merger problem is apparent in that it

appears as if the Magistrate is using this section of the argument, A.1, as

grounds for disregarding the factual findings all together without having

applied the-clear-and-convincing-evidence standard set out in § 2254(e)(1). See

R&R 23-31. The Magistrate is co-mingling the evidentiary standards including

citing to cases that do not apply. Kimmelman is a pre-AEDPA case and should

not be cited for the proposition that a federal court can disregard a state court’s

factual findings. See 477 U.S. at 390 (opining on the “‘merits of the factual

dispute’” under § 2254(d)(1)). Draughon does not discuss issues related to the

interplay between § 2254(d)(2) and (e)(1). See Draughon, 427 F.3d at 296-297.

It is important to note that a factual finding may be rebutted without affecting

                                        4
        Case 1:12-cv-00373-LY Document 42 Filed 10/08/18 Page 5 of 31



the ultimate decision. See Fields, 588 F.3d at 279 (citing Valdez v. Cockrell,

274 F.3d 941, 951 n.17 (5th Cir. 2001)). The entire analysis under section A.1.

merges the two separate, fact-related analyses. Jimenez bears the burden of

rebutting the factual findings by clear and convincing evidence. See 28 U.S.C.

§ 2254(e)(1). She has a separate burden in showing that the CCA’s ultimate

decision finding Martinez not ineffective under Strickland “was based on an

unreasonable determination of the facts in light of the evidence presented in

the state court proceeding.” See id. § 2254(d)(2). There is also a presumption of

correctness under Strickland, which is given double deference. See Knowles v.

Mirzayance, 556 U.S. 111, 123 (2009).

      The Director objects to the findings that the CCA’s factual findings or

determinations were unreasonable. The Magistrate seems to find the absence

of any “direct evidence” as evidence that there was no evidence that Jimenez

committed the offenses. See R&R 24. The Magistrate does not set out the entire

factual record and appears to limit the “factual background” to a few

paragraphs. See R&R 3-4. The CCA set out the facts in full detail in its opinion,

which the Director recited in her Answer and which are set out in the CCA’s

opinion. See Answer 5-15 & n.6 (quoting Ex parte Jimenez, 364 S.W.3d 866,

870-876 (Tex. Crim. App. 2012)); ECF No. 32; see also Jimenez v. State, 240

S.W.2d 384, 388-394 (Tex. App. – Austin 2007, pet. ref’d). Jimenez’ expert



                                        5
          Case 1:12-cv-00373-LY Document 42 Filed 10/08/18 Page 6 of 31



testimony must be examined alongside the evidence the State produced at

trial.

         The Magistrate also believes that the same conclusions drawn by

different experts would have had a different effect on the outcome of trial. See

id. at 24-30. The Director objects to the conclusion that “[a]ll the other evidence

the prosecution pointed to . . . was not even close to enough evidence to allow

a jury to find Jimenez guilty.” See R&R 24. The Director would direct the Court

to possibly the most powerful evidence: the photographs showing the paper

towels and B.G. See ECF No. 24-12 at 66-83 (paper towels); ECF No. 24-13 at

1-7 (paper towels), 8-25 (B.G.). Because this is a case involving children, the

jury, even after hearing the best pediatric forensic experts telling them that it

was “possible” that B.G. could have accidentally swallowed the paper towels

on his own, would have had to have reconciled that testimony with the

photographs. Forensic pathology “‘is a discipline where common sense meets

science.’” See Jimenez, 364 S.W.3d at 884-885 (quoting Dr. Peacock). It is

difficult to imagine any reasonable juror believing any expert who might say

that B.G. could have swallowed those paper towels depicted in the photographs

accidentally. Boulet testified that the paper towels were a “pretty big sized

clump of paper,” nearly the size of a fist. See ECF No. 24-3 at 428-429, 502. It

was so large that it was difficult to pull out of B.G.’s mouth. See id. at 428-429;

see also id. at 428 (“It was so large in size that as Rob was pulling out the mass

                                        6
        Case 1:12-cv-00373-LY Document 42 Filed 10/08/18 Page 7 of 31



with the Magill forceps, we had to hold the patient’s head back down to the

ground because as he was trying to pull it past the teeth, it was picking the

child’s head up off the ground.”). In the end, this case was about common sense

not forensics. The photographic evidence puts the experts’ testimony in new

light and confirms the declarations made by the State’s medical experts that

the choking was not accidental.

      Additionally, Jimenez’ statements were not just “minor discrepancies.”

See R&R 24 (citing to the “minor discrepancies” in Jimenez’ testimony). She

told Irene Vera that Bryan had been playing in the room with toys, and that

he came walking of the room toward her choking, limp, and that he then fell.

See ECF No. 24-3 at 345-347. Jimenez, though, told Officer Torres that the

children were playing in another room while she was cooking in the kitchen,

that she called out to Bryan several times to bring her the roll of paper towels

but that she got no response. See id. at 142, 160. She went looking for him and

found him lying unconscious. See id. at 161. Jimenez also came close to

confessing to the crime. Officer De Los Santos testified that Jimenez

approached him and asked to speak with him. See ECF No. 24-4 at 149; see

also ECF No. 24-16 at 188-196 (SX 101 – transcription). She asked, “If I were

to tell you that I did it, what would happen?” See id. She would tell him what

happened if she were able to see her daughter first. See id. at 145. After she



                                       7
        Case 1:12-cv-00373-LY Document 42 Filed 10/08/18 Page 8 of 31



saw her daughter, she said that she could not tell him what happened. See

ECF No. 24-5 at 9.

      In one of the few times the Director can see the application of the clear

and convincing standard, the Magistrate opined that the CCA’s determination

that Dr. Kanfer and the new experts “reached exactly the same ultimate

opinion . . . and for almost precisely the same reasons” was rebutted by the

record. See R&R 25 (quoting Ex parte Jimenez, 364 S.W.3d at 888 (emphasis

added)). But the Magistrate does not rebut the finding with the record but

makes a qualitative assessment after finding that Dr. Kanfer and Jimenez’

experts did, in fact, come to the same conclusion: “although the habeas experts

reached the same ‘ultimate’ conclusions – that B.G.’s choking was an accident

– that alone does not create an equivalence of reasoning or persuasiveness.”

See R&R 25. If the experts came to the same conclusions, then Jimenez did not

carry her burden by clear and convincing evidence. The Magistrate also

concludes that Dr. Kanfer was not an expert or was “unqualified.” See id. The

level of expertise is not relevant. The Court in Hinton said: “We wish to be clear

that the inadequate assistance of counsel we find in this case does not consist

of hiring of an expert who, though qualified, was not qualified enough.” See

571 U.S. at 274-275. The CCA found Dr. Kanfer qualified and so did the trial

court judge. See Ex parte Jimenez, 364 S.W.3d at 884-885. Section 2254(d)(2)

concerns “‘basic, primary, or historical facts.’” See Ouber v. Guarino, 293 F.3d

                                        8
        Case 1:12-cv-00373-LY Document 42 Filed 10/08/18 Page 9 of 31



19, 27 (1st Cir. 2002) (quoting Sann v. Dipaolo, 265 F.3d 1, 7 (1st Cir. 2001)).

“Inferences, characterizations of the facts, and mixed fact/law conclusions are

more appropriately analyzed under the ‘unreasonable application’ prong of

section 2254(d)(1).” See id. Section 2254(d)(2) seems to particularly ill-suited

for a Strickland analysis in this case because the focus is never entirely on

historical facts. Weighing the testimony of Jimenez’ experts against Dr.

Kanfer’s testimony and the testimony of the state’s witnesses and experts and

making a determination that outcome of the trial would have been different,

for example, is conjecture not fact. See R&R 25-26. As the Magistrate

indicated, Dr. Kanfer and Jimenez’ experts came to the same factual

conclusion, namely, that B.G. could have accidentally choked on the wad of

paper towels. See R&R 27-28 (emphasis added). Their “superior experience and

qualifications” and full review of the record does not change the fact that Dr.

Kanfer and Jimenez’s experts agreed; those factors go to the weight of their

testimony.

      Moreover, the Magistrate erroneously believes that Jimenez’ experts

would have offered new testimony. See R&R 28-29. Drs. McCloskey and Zur

would have testified that had Jimenez forced the paper towels into B.G.’s

mouth, then both Jimenez and B.G. would have had injuries. See id. at 28-29.

Dr. Kanfer made those same observations. He testified that he believed that if

Jimenez had forced the paper towels down B.G.’s throat that there would have

                                       9
       Case 1:12-cv-00373-LY Document 42 Filed 10/08/18 Page 10 of 31



been exterior wounds and wounds to her hand. See Jimenez v. State, 240

S.W.3d 384, 394 (Tex. App. – Austin 2007, pet. ref’d). Jimenez did, in fact, have

injuries on her hand. See id. at 393. So, there really is no factual disparity

between Dr. Kanfer’s conclusions and the conclusions by Jimenez’ experts. The

argument is that her new experts would have been more convincing. That is

pure speculation.

      The Magistrate also seems to accumulate the testimony of Jimenez’

state-habeas experts. See R&R at 28-29. If the trial court felt obligated to

provide additional funding, then Jimenez would have gotten one more expert.

The Supreme Court has not extended Ake to the provision of additional

experts. See Harris v. Thaler, 464 Fed. App’x 301, 308 (5th Cir. 2012) (citing

Ake, 47 U.S. at 83, Glass v. Blackburn, 792 F.2d 1165, 1168-69 (5th Cir. 1986),

and Graviel v. Lynaugh, 881 F.2d 185, 192 (5th Cir. 1989) for proposition that

“no federal law” requires the provision of “an additional expert”). A defendant

may be entitled to “another or a different expert” if she can prove “that the

original appointed expert could not adequately assist the defendant.” See

Jimenez, 364 S.W.3d at 877 (citing Busby v. State, 990 S.W.2d 263, 271 (Tex.

Crim. App. 1999) (per curiam)); id. at 887-888 (noting that State was not

constitutionally required under Ake to provide “an absolute (or even rough)

equivalency of experts when the primary issue at trial involves the cause of

death”); id. at 876-877 (defendant is entitled to expert assistance on critical

                                       10
       Case 1:12-cv-00373-LY Document 42 Filed 10/08/18 Page 11 of 31



trial issues if that expert can offer appreciable help, but noting that “the State

need not ‘purchase for [the] indigent defendant all the assistance that his

wealthier counterparts might buy.’”) (quoting Ake, 470 U.S. 77).

      In concluding that the CCA’s conclusion that Jimenez was not prejudiced

by Martinez’ alleged errors, the Magistrate fails to acknowledge that there

were plenty of state witnesses who testified that they thought the act was

intentional. See R&R 30. The Magistrate opines about the possible outcome of

the trial without weighing the testimony of all of Jimenez’ experts against the

testimony of the state’s witnesses. The CCA believed that the testimony of the

“two treating doctors,” Drs. Boulet and Oehring, who testified “to the facts they

observed and the care that they provided to B.G.” was just as persuasive as the

testimony of Jimenez’ experts. See Ex parte Jimenez, 364 S.W.3d at 888. If the

jurors had heard the testimony of one of Jimenez’ experts, the probable

outcome of the trial would not have been different. Therefore, the CCA’s

determination that Jimenez was not prejudiced by Martinez’ alleged errors

was not an unreasonable determination based on the facts adduced at trial.

      In short, as for section 1.A., Jimenez has failed to rebut the CCA’s factual

findings by clear and convincing evidence and has failed to show that the CCA’s

ultimate determination based on the facts adduced in state court was

objectively unreasonable.



                                       11
       Case 1:12-cv-00373-LY Document 42 Filed 10/08/18 Page 12 of 31



      2.    Martinez Was Not Ineffective in Failing to Document a Request
            for Experts.

      The Magistrate said that there was “no question” that Martinez’ failures

to file pre-trial motions to obtain funding for the retention of experts

constituted deficient performance since the CCA found that Jimenez’ stand-

alone, Ake claim was defaulted. See R&R 31-32. He also found that Martinez

was ineffective in “failing to file proper Ake motions and document the trial

court’s ruling on those motions.” See id. at 31-32.

      First, that the CCA found the independent, Ake claim defaulted does not

necessarily mean that it found Martinez’ performance deficient in failing to file

the Ake motion. The CCA found the claim defaulted after asking the parties to

specifically address whether an Ake claim could be raised in a state-habeas

application. See Ex parte Jimenez, 364 S.W.3d 866, 881-882. There was no

determination that Martinez erred in failing to file a formal, written motion

for additional experts under Ake. See id. at 881-882 & nn.42-54. Appellate

courts will not review claims that are not preserved for review. See Tex. R.

App. P. 33.1(a); Buchanan v. State, 207 S.W.3d 772, 775 (Tex. Crim. App.

2006). Generally, when appellate courts see un-preserved error, they do not

review them. Reliance on the default did not establish Martinez’ deficiency.

      Second, the Director specifically objects to the finding that Martinez’

alleged failures to “follow the designated procedure to obtain funds for an


                                       12
        Case 1:12-cv-00373-LY Document 42 Filed 10/08/18 Page 13 of 31



expert witness, or to preserve the rejection of such a request for appellate

review, is per se deficient performance.” See R&R 32 (citing to Hinton, 571 U.S.

at 274). The Magistrate also opined that it would be per se deficient and

prejudicial to fail to “raise a meritorious claim.” See id.

      A failure by counsel to file motions does not per se constitute ineffective

assistance of counsel. See Kimmelman, 477 U.S. at 383-84 (“failure to file a

suppression motion does not constitute per se ineffective assistance of

counsel”). “[T]he filing of pre-trial motions ‘falls squarely within the ambit of

trial strategy.’” Schwander v. Blackburn, 750 F.2d 494, 500 (5th Cir. 1985)

(quoting Murray v. Maggio, 736 F.2d 279, 283 (5th Cir. 1984)). Such a conscious

and informed decision, based on trial tactics and strategy, cannot form the

basis for federal habeas corpus relief unless it is so ill-chosen that it permeates

the entire trial with obvious unfairness. See Garland v. Maggio, 717 F.2d 199,

206 (5th Cir. 1983); see also Strickland, 466 U.S. at 690-91.

      If an expert “can provide assistance which is ‘likely to be a significant

factor’ at trial,” then due process may require a state to appoint an indigent

defendant expert assistance. See Jimenez, 364 S.W.3d at 876 (quoting Ake, 470

U.S. at 68). A defendant, though, does not have the right to “‘shop’” for an

expert that will support her defense. See id. (quoting Griffith v. State, 983

S.W.2d 2828, 286 (Tex. Crim. App. 1998)). She is entitled to “expert assistance

on a particular issue,” who may testify or simply be “‘available to consult with

                                        13
       Case 1:12-cv-00373-LY Document 42 Filed 10/08/18 Page 14 of 31



counsel, to interpret records, to prepare counsel to cross-examine State’s

witnesses and generally to help present appellant’s defense in the best light.’”

See id. (quoting DeFreeze v. State, 848 S.W.2d 150, 161 n.7 (Tex. Crim. App.

1993)). She is “entitled to ‘access to the raw materials integral to the building

of an effective defense.’” See Moore v. Johnson, 225 F.3d 495, 503 (5th Cir.

2000) (quoting Ake, 470 U.S. at 77). A defendant may be entitled to “another

or a different expert” if she can prove “that the original appointed expert could

not adequately assist the defendant.” See Jimenez, 364 S.W.3d at 877 (citing

Busby, 990 S.W.2d at 271). Under Texas law, to obtain additional expert help

and preserve the issue on appeal, counsel must identify by name of the missing

expert and provide “concrete reasons” for the appointment. See id., at 877-878

(citing Caldwell v. Mississippi, 472 U.S. 320, 323 n.1 (1985)).

      The Director will address the preservation issue first. Jimenez argued

that Martinez’ performance was deficient in failing to preserve the Ake claim

for appeal. See Fed. Pet. 60-621; ECF No. 27. She was prejudiced by his failure

to “preserve” her request for additional funding under Ake for appeal. See id.

at 62. As the Director pointed out in her answer that “Jimenez’s preservation

issue is legally problematic in that in examining an attorney’s performance at




1The Director will refer to Jimenez’s Amended Petition, ECF No. 27, as “Fed. Pet.”
and refer to the page numbers assigned by the ECF system appearing along the top
of each page.
                                       14
          Case 1:12-cv-00373-LY Document 42 Filed 10/08/18 Page 15 of 31



trial, courts look at how that performance affected the verdict rather than the

appeal. See Strickland, 466 U.S. at 695.” See Answer 49. The importance of the

preservation issue has nothing to do with the verdict. There has been no

attempt to argue the likely outcome of an appeal. There are instances where a

trial-court attorney’s ineffectiveness affects an appeal but those instances

apply when the appellant has lost the ability to appeal. See id. at 49-50 (citing

Kennedy v. Kemna, 666 F.3d 472, 485-486 (discussing, inter alia, Roe v. Flores-

Ortega, 528 U.S. 470, 483-484 (2000) and Davis v. Sec’y of Dep’t of Corrs., 341

F.3d 1310, 1315 (11th Cir. 2003) (per curiam)). The Director is unaware of any

clearly established Supreme Court precedent that enlarges Strickland to

instances where an attorney’s error prior to or during trial also results in the

waiver of appellate review. Therefore, the CCA’s adjudication of the failure-to-

preserve claim could never be unreasonable. See Wright v. Van Patten, 552

U.S. 120, 126 (2008) (finding that when Supreme Court has not provided clear

answer to legal question, “it cannot be said that the state court unreasonabl[y]

appli[ed] clearly established Federal law”) (internal quotations omitted); Carey

v. Musladin, 549 U.S. 70, 77 (2006) (same). And to the extent that Jimenez is

relying on a new constitutional rule of procedure that is not made retroactive,

the claim is barred by Teague. See Teague v. Lane, 489 U.S. 288, 299-311

(1989).



                                       15
       Case 1:12-cv-00373-LY Document 42 Filed 10/08/18 Page 16 of 31



      As for Martinez’ deficiency, the Magistrate errs in asserting that the

failure to file a meritorious motion is “per se” deficient and prejudicial. See

R&R 32. The Magistrate faults Martinez for failing to properly document his

requests for experts, the assumption being that had Martinez filed a properly-

documented motion for additional funding to hire one additional expert, the

motion would have been granted. See R&R 32. Jimenez was not entitled – and

Ake does not require – “‘multidisciplinary team’” of experts. See Jimenez, 364

S.W.3d at 888. As the CCA, noted that to preserve a trial court’s order denying

an ex parte request for an expert an attorney would have to show, inter alia,

that the “‘expert is not cumulative of other readily available witnesses.’” See

Jimenez, 364 S.W.3d at 878 n.36 (quoting State ex rel. Dressler v. Circuit Court

for Racine Cty., Branch 1, 163 Wis. 2d 622, 640, 472 N.W.2d 532, 540 (Ct. App.

1991)). When it comes to deficiency, this Court should not view Jimenez’ claim

retrospectively. At the time Martinez would have made the request, he could

not have shown that the new expert would have added anything new. The CCA

understood the interrelatedness of the various claims against Martinez. It

asked the parties to address whether Martinez was ineffective in hiring Dr.

Kanfer as an expert, whether Martinez was ineffective during Dr. Kanfer’s

cross-examination at trial, whether Martinez was ineffective in failing to hire

additional experts, and whether Martinez was ineffective in failing to make an

adequate written request under Ake for expert assistance. See id. at 876. The

                                      16
       Case 1:12-cv-00373-LY Document 42 Filed 10/08/18 Page 17 of 31



CCA characterized these issues as “interrelated deficiencies.” See id at 882.

They certainly are “interrelated” because whether Martinez was deficient in

failing to hire and retain additional experts and to preserve the Ake claim is

dependent in large measure on whether he was qualified to handle this case

and whether he adequately prepared to defend it. So, in response to the

question of whether Martinez’s performance was deficient prior to trial, the

CCA made two preliminary findings: first, Martinez was qualified and, second,

he adequately prepared to defend Jimenez against the State’s medical

evidence. See Jimenez, 364 S.W.3d at 883-885. Both those findings, which are

unchallenged, inform the resolution of the last issue: whether Martinez was

deficient in failing to file a properly-documented motion to hire one additional

expert and whether “but for” that failure, there was a reasonable probability

that the outcome would have been different. The CCA at least implicitly found

that Martinez’ performance was not deficient.

      The Magistrate takes issue with the Director’s assertion that Martinez’

two affidavits were “confusing.” See id. at 34. The Magistrate makes the

mistake of focusing on the preservation issue. See id. The real issue must

concern the failure to acquire additional expert funding to hire one additional

expert who would have testified at trial and how the lack of that additional

testimony affected the verdict. There is no doubt that Martinez satisfied his

due-diligence in finding experts prior to trial. See Answer at 36-38

                                      17
       Case 1:12-cv-00373-LY Document 42 Filed 10/08/18 Page 18 of 31



(documenting Martinez’ pre-trial activity in finding experts); 38-41 (Martinez’

motion practice); Fed. R. Civ. P. 10(c) (incorporated by reference). The Director

was pointing out the disparity in Martinez’ affidavits. See Answer 21-27 & nn.

7-11; Fed. R. Civ. P. 10(c). Martinez never addressed the issue of whether he

was ineffective in failing to seek additional funding for additional expert help

because he was never given an opportunity to. See Answer at 20-21 n.7, 26

n.11; Fed. R. Civ. P. 10(c). The state-habeas record indicates that the State

objected to the addition of the claim that Martinez was ineffective in failing to

preserve the Ake claim and in failing to ask for additional funding, which were

added “in an email to Judge Baird on December 31, 2010.” See ECF No. 25-9

at 275, 327 (e-mail trail). The late addition of this claim helps explain the

inconsistencies in Martinez’ affidavits. In his first affidavit, Martinez says:

      Counsel would have liked to have been able to afford Dr.
      McGeorge, experts in biomechanical engineering, human factors
      research, and child development, but the willingness of people
      contacted to take appointed cases and the fees in the tens of
      thousands of dollars were beyond our limited resources.

See ECF No. 25-2 at 7. There was no Ake claim in Jimenez’ first, state-habeas

application. See Ex parte Jimenez, 364 S.W.3d at 879. It appeared in her

supplemental application. See id. Martinez then provided a second affidavit

giving a different account:

      During my pre-trial preparation, I met with Judge Wiser [sic] to
      ask for additional funds to retain experts such as Dr. McGeorge
      and a biomechanical expert. I explained to the judge why we

                                        18
       Case 1:12-cv-00373-LY Document 42 Filed 10/08/18 Page 19 of 31



     needed these experts, and that I did not think my current team
     was adequate to counter the State’s case. Judge Wiser [sic] told me
     that he had authorized more experts than usual in a non-capital
     case, and that he would not pay for any more expert assistance
     regardless of my need. Based on the judge’s ruling, I was forced to
     work within the constraints imposed by the Court. Ms. Jimenez
     was indigent, and I could not afford to hire these experts out of
     pocket.

See ECF No. 25-3 at 110. The Strickland-related Ake claim then came at the

very last moment. See ECF No. 25-9 at 275. Jimenez confirms that the specific

claim that Martinez was ineffective in failing to preserve the Ake error “was

later developed in the habeas proceeding.” See ECF No. 25-9 at 173.

     In his first affidavit, Martinez seems to say that he did not seek

additional experts or approach Judge Wisser about his circumstances because

he knew that “Dr. McGeorge, experts in biomechanical engineering, human

factors research, and child development” would not “take appointed cases” and

because they would have been too expensive. In the second affidavit, he says

he went to Judge Wisser and asked for additional funds but was turned down.

It is this after-the-fact recollection on the availability of funding that is

confusing. In neither affidavit did Martinez say he thought Dr. Kanfer was

inadequate. This determination would have been necessary to acquire a new

expert since Jimenez was not entitled to multiple experts under Ake. When

asking for additional-expert help, Martinez would have had to have been

dissatisfied with Dr. Kanfer. See Jimenez, 364 S.W.3d at 877. He was not.


                                     19
       Case 1:12-cv-00373-LY Document 42 Filed 10/08/18 Page 20 of 31



      The Director does not believe that McWilliams v. Dunn or Hinton are

dispositive. See R&R 35-36, 38-41. The defendant in McWilliams was denied

the right to an independent defense expert. See McWilliams, 137 S. Ct. 1790,

1799 (2017). Jimenez did, in fact, have her own independent expert. The Court

noted that “the simplest way for a State to meet this standard [under Ake] may

be to provide a qualified expert retained specifically for the defense team.” See

id. at 1800. Jimenez retained Dr. Kanfer. The Magistrate appears to argue that

Jimenez was constructively denied an expert because he was not qualified

enough. See R&R 24-31. That seems to be echoed in the Magistrate’s criticism

of the CCA’s prejudice inquiry. See R&R 36-38. That Dr. Kanfer was not as

qualified as Jimenez’ state-habeas experts is not a legal disqualification. See

Hinton, 134 S. Ct at 1089.

      The CCA’s opinion is not at odds with Hinton. Anthony Ray Hinton’s

attorney was found ineffective in failing to ask for “additional funding in order

to replace an expert he knew to be inadequate because he mistakenly believed

that he” was not entitled to additional funding under state law. See 571 U.S.

at 274 (emphasis added). Martinez did not say that he knew all along that Dr.

Kanfer was inadequate and needed to be replaced. It is true that Martinez said

in his second affidavit that “the expert assistance I had at trial was not

sufficient to adequately defend Ms. Jimenez.” See ECF No. 25-3 at 110. He did

not say he was unhappy with Dr. Kanfer. In fact, he said he felt “very lucky to

                                       20
       Case 1:12-cv-00373-LY Document 42 Filed 10/08/18 Page 21 of 31



have the assistance of Dr. Kanfer, Dr. Parker, Joe Martinez, and Keith

Kristelis” given the limited resources available to him. See ECF No. 25-2 at 7.

The record firmly establishes Martinez’s confidence in the team he had

assembled. Courts must “‘reconstruct the circumstances of counsel’s

challenged conduct’ and ‘evaluate the conduct from counsel’s perspective at the

time.’” See Harrington v. Richter, 562 U.S. 86, 89 (2011) (quoting Strickland v.

Washington, 466 U.S. 668, 689 (1984)).

      Second, Martinez did not make “an inexcusable mistake of law.” The

attorney in Hinton was deficient because he made an “inexcusable mistake of

law” believing he was not entitled to additional funding under state law. See

Hinton, 571 U.S. at 274. The failure to memorialize a request after being told

he was not entitled to additional funding is not “an inexcusable mistake of law.”

The Court did not discuss Ake at all in Hinton so its applicability here is

suspect. See generally id. at 264-276.

      Third, the ballistics evidence in Hinton was dispositive while the medical

evidence here was not. The Director disagrees with the Magistrate that the

medical expertise in this case was the primary evidence of guilt. Jimenez’

inconsistent statements, apparent willingness to confess, and the photographs

provide evidence independent of the medical evidence. Dr. Kanfer’s argument

that a child could accidentally choke on a wad of paper towels was bolstered by

Martinez’s attack on the State’s timeline, the absence of any physical injuries

                                         21
        Case 1:12-cv-00373-LY Document 42 Filed 10/08/18 Page 22 of 31



to B.G., and the absence of Jimenez’s DNA on the paper towels. See ECF No.

25-2 at 7-9.2 Hinton depended exclusively on just one piece of forensics, the

ballistics. See id. at 273. And this case, unlike Hinton, dealt with more than

just the science or forensics – it also involved “common sense.” Forensic

pathology, as the CCA noted quoting Dr. Peacock, “‘is a discipline where

common sense meets science.’” See Jimenez, 364 S.W.3d at 884-885.

      While this case bears some similarity to Hinton, it is also very similar to

Richter, a habeas case involving the use of experts. Joshua Richter and

Christian Branscombe were charged with murder, attempted murder,

burglary, and robbery in the killing of Patrick Klein, the assault of Joshua

Johnson, and the robbery of their apartment. See Richter, 562 U.S. at 92-94.

Branscombe was the shooter but stolen items were found at Richter’s

residence. See id. at 93. Richter argued that Branscombe had fired at and

wounded Klein in self-defense and killed Johnson “in the crossfire.” See id. at

94-95. There was blood evidence at the scene that might have supported the


2Notably, during the state-habeas proceeding one of Jimenez’s new experts agreed
with Martinez’s strategy to focus on the absence of physical injuries and the timeline.
In response to Judge Baird’s question on how “good and well-intentioned persons like
you and Dr. Zur and Dr. Aldridge and people on the other side” could come to “such
varying views,” Dr. McCloskey said his opinion that choking was accidental came
down to “the absence of external marks or other internal injuries, especially in the
mouth” and forty-minute timeline. See ECF No. 25-7 at 420-423. The question posed
by Judge Baird gets at one of the problems with expert-opinion testimony, namely,
who is right and who is wrong. Importantly, Dr. McCloskey said he thought the
absence of physical injuries and problems with the timeline were the “tie-breakers,”
so to speak. Martinez clearly thought so too.
                                          22
       Case 1:12-cv-00373-LY Document 42 Filed 10/08/18 Page 23 of 31



defense but Richter’s attorney did not hire any experts. See id. at 95-96. In his

state-habeas proceeding, Richter argued that his attorney was deficient in

“failing to present expert testimony on serology, pathology, and blood spatter

patterns.” See id. at 96. Richter “offered three affidavits from three types of

forensic experts,” who all supported Richter’s defense. See id.

      The Court noted that the state courts are given “wide latitude” in

applying Strickland. See id. at 106 (citing 466 U.S. at 689). The Court also

made an observation that seems particularly appropriate in this case:

      From the perspective of Richter’s defense counsel when he was
      preparing Richter’s defense, there were any number of
      hypothetical experts – specialists in psychiatry, psychology,
      ballistics, fingerprints, tire treads, physiology, or numerous other
      disciplines and subdisciplines – whose insight might possibly have
      been useful. An attorney can avoid activities that appear
      ‘distractive from more important duties.’ . . . Counsel was entitled
      to formulate a strategy that was reasonable at the time and to
      balance limited resources in accord with effective trial tactics and
      strategies.

See Richter, 532 U.S. at 96 (citations omitted). Martinez provided his own wish

list and said he would have “liked to have been able to afford Dr. McGeorge,

experts in biomechanical engineering, human factors research, and child

development, but the willingness of people contacted to take appointed cases

and the fees in the tens of thousands of dollars were beyond our limited

resources.” See ECF No. 25-2 at 7. Martinez, of course, had two medical experts

prior to trial, an arrangement that allowed him to focus on other areas of the


                                       23
       Case 1:12-cv-00373-LY Document 42 Filed 10/08/18 Page 24 of 31



State’s case like the timeline, the absence of physical injuries, DNA evidence,

and character evidence. An early formulation of trial strategy and a decision

to attack the state’s expert witnesses on cross examination rather than calling

additional experts can be a part of a reasonable trial strategy. See Strickland,

466 U.S. at 691. The introduction of expert testimony is rarely the only

reasonable strategy for defense counsel, and can have the negative effects of

distracting the jury from evaluating the truthfulness of the fact witnesses

presented and transforming the case into a battle of the experts. See Richter,

562 U.S. 108-109 (noting that “expert testimony could shift attention to

esoteric matters of forensic science, distract the jury from whether [defendant]

was telling the truth, or transform the case into a battle of the experts”).

      The Court also observed that attorneys often question their own

performance:

      After an adverse verdict at trial even the most experienced counsel
      may find it difficult to resist asking whether a different strategy
      might have been better, and, in the course of that reflection, to
      magnify their own responsibility for an unfavorable outcome.
      Strickland, however, calls for an inquiry into the objective
      reasonableness of counsel’s performance, not counsel’s subjective
      state of mind.

See id. at 109-110. Certainly, Martinez’s second affidavit recounting his

performance, to the extent that it could be used as an admission that he could

have done more to get additional help, and opining that he could have used the

testimony of people such as Dr. Zur, Dr. McCloskey, and Dr. Ophoven, reflects

                                       24
       Case 1:12-cv-00373-LY Document 42 Filed 10/08/18 Page 25 of 31



a post-hoc lament that is certainly not reflected in any of his pre-trial letters

or filings. The CCA understood that Martinez had no legal obligation to

assemble a “multidisciplinary team” of experts. See Jimenez, 364 S.W.3d at

887. The Court in Richter said the same thing, “Strickland does not enact

Newton’s third law for the presentation of evidence, requiring for every

prosecution expert an equal and opposite expert from the defense.” See 562

U.S. at 111.

      The CCA’s ultimate determination that Jimenez was not denied effective

representation was not an unreasonable determination of the facts in light of

the evidence produced in state court. The R&R does not distinguish between

the facts it found to be rebutted under § 2254(e)(1) and the ultimate

determination under § 2254(d)(2). That a factual finding was rebutted does not

necessarily establish that the ultimate decision was objectively unreasonable.

See Fields, 588 F.3d at 279 (citing Valdez, 274 F.3d at 951 n.17). The Director

believes that if one of Jimenez’ state-habeas experts had testified instead of

Dr. Kanfer, the jury would still have seen the case as a battle of experts and

deferred to their own common-sense evaluation of the evidence including – and

possibly especially – the photographic evidence.

      Federal habeas relief is not available merely because the high standard

in Section 2254(d) is met. In the event that the state-court adjudication is

deemed unreasonable, the federal court must still determine whether habeas

                                       25
        Case 1:12-cv-00373-LY Document 42 Filed 10/08/18 Page 26 of 31



relief is warranted. “When a state court’s adjudication of a claim is dependent

on an antecedent unreasonable application of federal law, the requirement set

forth in § 2254(d)(1) is satisfied. A federal court must then resolve the claim

without the deference AEDPA otherwise requires.” Panetti v. Quarterman, 551

U.S. 930, 953 (2007). Therefore, in those rare cases in which a state prisoner

makes the difficult showing required under Section 2254(d), the federal court

must make its own independent determination of the merits of the claim and

conduct the evidentiary development necessary to properly make that

determination. In the event that this Court should find that Jimenez has

shown that the state-court’s factual findings were unreasonable under §

2254(d)(2), the Court should undertake de novo review and give Martinez the

opportunity to squarely address the allegations against him subject to the

restrictions of § 2254(e)(2).

B.    The Ake Claim Was Defaulted.

      The CCA found Jimenez’ freestanding Ake claim defaulted. See Ex parte

Jimenez, 364 S.W.3d at 880-882. The Magistrate believes that Jimenez has

overcome the default by establishing Martinez’ ineffectiveness. See R&R at 43.

      The Director specifically objects to the Magistrate’s failure to

acknowledge that Jimenez’ claim is barred by Teague and that there is no

clearly established Supreme Court precedent extending Ake to the assistance

of a forensic examiner nor has it extended Ake to the provision of additional

                                      26
          Case 1:12-cv-00373-LY Document 42 Filed 10/08/18 Page 27 of 31



experts. See R&R 43-44. The claim is barred by Teague and the Supreme Court

has not extended Ake beyond expert psychiatric testimony. See Harris, 464

Fed. App’x at 308 (citing Ake, 47 U.S. at 83, Glass, 792 F.2d at 1168-69, and

Graviel, 881 F.2d at 192 for proposition that “no federal law” requires the

provision of “an additional expert”); Weeks v. Angelone, 176 F.3d 249, 263–66

(4th Cir. 1999) (holding that Teague barred due process claim that indigent

defendant was entitled to experts in ballistics and pathology based on the

interpretation that Ake and Caldwell3 together stood for the proposition that,

at the time the defendant’s conviction became final, due process only required

that an indigent defendant be appointed psychiatric experts when his sanity

was at issue in the trial); see also Covarrubias v. Biter, No. CV 11–6213 AG

(JCG), 2013 WL 5933677 at *3 (C.D. Cal. Oct. 31, 2013) (“While the

Constitution requires a state to provide access to a psychiatric expert where

an indigent’s sanity is in question (citation omitted), this requirement has not

been extended to the appointment of other experts.”) (not designated for

publication); Sanchez v. Hedgpeth, 706 F. Supp. 2d 963, 987 (C.D. Cal. 2010)

(denying petitioner’s claim that he was entitled to the appointment of a forensic

expert on the ground “the Supreme Court has not clearly established a



3   See Caldwell v. Mississippi, 472 U.S. 320, 323 n.1 (1985) (“We . . . have no need to
determine as a matter of federal constitutional law what if any showing would have
entitled a defendant to [the appointment of a criminal investigator, a fingerprint
expert, or a ballistics expert].”).
                                            27
       Case 1:12-cv-00373-LY Document 42 Filed 10/08/18 Page 28 of 31



constitutional right to the appointment of forensic experts.”) (emphasis added)

(not designated for publication).

      The Director also objects to the conclusion that Martinez was ineffective

under Strickland; thus, Jimenez cannot get around the procedural bar. The

Director also points out that it seems logically inconsistent to grant relief on

both the Strickland claim and the Ake claim. If Martinez were ineffective in

failing to properly request funding, then the trial court could not have erred in

failing to grant a request for additional funding. And if Martinez properly made

the request, he could not be ineffective. If he properly made the request, then

Jimenez could not get around the default.

      The Director objects to the Magistrate’s finding that one of Judge Baird’s

factual findings survived the CCA’s ultimate decision. The Magistrate argues

that the finding that “Jimenez had been denied the resources needed to hire

experts other than Dr. Kanfer” was not explicitly rejected by the CCA. See R&R

45. The Director believes that the Magistrate is referring to finding 57, which

read, “Mr. Martinez recognized the need for expert witnesses including experts

on choking. He sought funding for experts through informal ex parte meetings

with Judge Wisser. However, Mr. Martinez’s informal ex parte requests for

additional experts were denied by Judge Wisser.” See ECF No. 25-6 at 61.

      The Director does not believe that finding 57 “survived review” because

the only findings that the CCA appeared to agree with concern the “factual

                                       28
        Case 1:12-cv-00373-LY Document 42 Filed 10/08/18 Page 29 of 31



findings concerning Drs. Zur, McCloskey, and Ophoven” and deference to the

jury’s verdict See Ex parte Jimenez, 364 S.W.3d at 874-876 nn.16-19. The CCA

also noted the inconsistencies with Martinez’ affidavits. See id. at 878-880.

Finding 57 did not appear to survive the CCA’s opinion. See id. at 879-880.4

      Last, the Director objects to the finding that Jimenez was prejudiced by

the trial court judge’s alleged failure to grant additional funding. See R&R 47.

The prejudice analysis outlined in Kotteakos v. United States should govern

whether Jimenez was prejudiced when the trial court judge denied Martinez’

request for additional funding under Ake. See Busby v. Cockrell, No. 5:02-CV-

264, 2003 WL 24292821, at *8 (E.D. Tex. Mar. 31, 2003), aff'd, 73 Fed. App’x.

49 (5th Cir. 2003) (citing White v. Johnson, 153 F.3d 197, 202 (5th Cir. 1998)).

Jimenez has failed to show that the denial of the request to acquire additional

funding to hire a different expert “‘had a substantial and injurious effect or

influence’ on the jury’s verdict.” See id. The Director again believes that the

other evidence – evidence of Jimenez inconsistent testimony, near-confession

and the photographic evidence – was sufficient to convince the jury that

Jimenez was guilty beyond a reasonable doubt notwithstanding the doubts of

a qualified expert.




4 The Director also objects to the statement that the State had not contested the
findings. See R&R 47 n.27. Jimenez did not refer to any findings in her argument on
this issue. See Fed. Pet. at 82. She cited to a conclusion of law no. 16. See id. n.283.
                                          29
       Case 1:12-cv-00373-LY Document 42 Filed 10/08/18 Page 30 of 31



                               CONCLUSION

      Jimenez failed to show that the state-courts’ determination was the

product of an unreasonable determination of the facts and failed to rebut the

CCA’s factual findings by clear and convincing evidence. See 28 U.S.C. §

2254(d)(2), (e)(1). The Director respectfully requests that this Court overrule

the Magistrate’s recommendation and deny Jimenez’ petition with prejudice.



                                    Respectfully submitted,

                                    KEN PAXTON
                                    Attorney General of Texas

                                    JEFF C. MATEER
                                    First Assistant Attorney General

                                    ADRIENNE MCFARLAND
                                    Deputy Attorney General
                                     for Criminal Justice

                                    EDWARD L. MARSHALL
                                    Chief, Criminal Appeals Division

                                    /s/ Jon R. Meador
                                    JON R. MEADOR*
*Attorney in Charge                 Assistant Attorney General
                                    State Bar No. 24039051

                                    P.O. Box 12548, Capitol Station
                                    Austin, Texas 78711
                                    (512) 936-1400
                                    Facsimile No. (512) 936-1280
                                    jon.meador@oag.state.tx.us

                                    ATTORNEYS FOR RESPONDENT

                                      30
       Case 1:12-cv-00373-LY Document 42 Filed 10/08/18 Page 31 of 31




                         CERTIFICATE OF SERVICE

      I hereby certify I have electronically filed the foregoing with the Clerk of

Court on October 8, 2018 using the CM/ECF system, which will then send a

notification of such filing (NEF) to the following:

Bryce Benjet
Innocence Project
40 Worth Street, Suite 701
New York, New York 10013
212-364-5980
Fax: 212-364-5341
Email: bbenjet@innocenceproject.org

Sara Ann Brown
Gardere Wynne Sewell, LLP
3000 Thanksgiving Tower
1601 Elm Street, Suite 3000
Dallas, Texas 75201
214-999-4887
Fax: 214-999-4667
Email: sabrown@gardere.com


                               s/ Jon R. Meador
                               JON R. MEADOR
                               Assistant Attorney General




                                       31
